Title: To James Madison from the Georgia Delegation in the House of Representatives, 1 March 1810
From: Georgia Delegation in the House of Representatives
To: Madison, James


SirWashington 1st March 1810
A Bill having passed both branches of the Legislature authorising the Appointment of an additional Judge in the Mississippi Territory, we beg to ask that it may be filled by Obediah Jones Esqr, at present a Judge in the Illinois Territory. We would also solicit the appointment of Attorney in behalf of the United States in that district, for John W Walker Esqr, a young Gentleman of talents & respectability.
Our sensibility on the subject of the Yazoo claim will plead an apology for what may be considered an improper interference in a Matter which belongs to another department of the Government. We have the honor to be & &

H Cobb
Wm W Bibb
G M Troup
D: Smelt.
